Citation Nr: 0807258	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for service-connected 
malaria.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and friend 


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, inter alia, denied the veteran's 
claim of entitlement to a compensable rating for his service-
connected malaria.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The veteran perfected an appeal on this issue to the Board, 
and in June 2005, the Board denied a compensable rating for 
his malaria.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2006 Order, the Court vacated the Board's 
decision and remanded this appeal for further development 
consistent with instructions in an October 2006 Joint Motion.  
In turn, in March 2007, the Board remanded this case for 
compliance with the instructions in the Joint Remand; it is 
again before the Board for further development.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.    Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).

The Court, in its October 2006 Order, granted the Joint 
Remand vacating the Board's June 2005 decision due to 
deficiencies in the examination provided to the veteran for 
evaluating the current state of his service-connected 
malaria.  

In February 2007, the Board remanded the case, pursuant to 
the instructions in the Joint Remand, in order to afford the 
veteran an examination to ascertain the current status of his 
service-connected malaria, and any residuals.  Malaria is 
evaluated for compensation purposes based on whether the 
disease is active.  38 C.F.R. § 4.88B, Diagnostic Code 6304 
(2006).  The medical evidence of record provides that in 
order for testing for active malaria to be comprehensive, six 
smears must be taken within a 36 hour period.  The remand 
directed that the examination should include such tests and 
include an assessment of any residuals of malaria.  
Instruction paragraph 3 of the Board's March 2007 Remand 
directed the AOJ to provide an examination for the veteran 
pursuant to the instruction in the Joint Remand and the 
Board's remand.  However, the examination provided to the 
veteran in September 2007 did not include taking six smears 
within a 36 hour period in order to determine whether the 
veteran's malaria was active.  Therefore, this case must be 
remanded for compliance with the Board's March 2007 remand.  
Stegall v. West, 11 Vet. App. 268 (1998).    In the September 
2007 examination report reflected the examiner's diagnosis of 
malaria "as described with residuals."  On remand, the 
examiner should assess and fully describe any residuals of 
malaria that the veteran has, including whether they are 
manifested by fatigue, cold sweats, and chills and, if so, 
how often.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice pursuant to the decision reached 
in Vazquez-Flores, supra, that explains 
(1) that he can submit medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (2) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (3) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  After completion of 1 above, the AOJ 
should schedule the veteran for an 
examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected malaria.  
The claims file, this remand, treatment 
records and the Joint Remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
accurate assessments

The examiner is to assess the nature and 
severity of the veteran's service-
connected malaria and any residuals, in 
accordance with the latest AMIE worksheet 
for rating residuals of malaria and 
pursuant to the instructions given in the 
Joint Remand including taking six smears 
within a 36 hour period in order to 
determine whether the veteran's malaria 
was active.  The examiner should assess 
and fully describe any residuals of 
malaria that the veteran has, including 
whether they are manifested by fatigue, 
cold sweats, and chills and, if so, how 
often, and whether or not the veteran's 
malaria is in an active state at the time 
of the examination.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



